Ford, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed R.F.F. (Examiner’s Initials) by Examiner R. F. Frick (Examiner’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at 17.5% under Item 684.62 in fact consist of radio telephonic transmission and reception apparatus, or radio broadcasting and reception apparatus or parts solely or chiefly used therewith.
It is claimed that the items marked “A” are properly dutiable at 12.5% ad valorem under Item 685.22 as radio telephonic transmission *325and reception apparatus or radio broadcasting transmission and reception apparatus and parts thereof, other.
IT IS FURTHER STIPULATED AND AGREED, that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold that the merchandise, marked “A” and initialed RFF on the invoices by Examiner R. F. Frick, consists of radio telephonic transmission and reception apparatus or radio broadcasting transmission and reception apparatus and parts thereof, other. Therefore, the claim in the protests that said merchandise is properly dutiable at the rate of 12.5 per centum ad valorem under the provisions of item 685.22, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.